IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS
                         NOS. PD-1236-14, PD-1237-14, PD-1238-14

                              THOMAS LEE NIX, Appellant
                                        v.
                                THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE FIFTH COURT OF APPEALS
                          COLLIN COUNTY

               P ER C URIAM. K EASLER AND H ERVEY, JJ., DISSENT.

                                        OPINION

       The petition for discretionary review violates Rules of Appellate Procedure

9.4(i)(2)(D) and 68.4(j) because it does not contain a certificate of compliance and a copy of

the opinion of the court of appeals.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be filed

in the Court of Criminal Appeals within thirty days after the date of this order.

Filed January 28, 2015
Do not publish